                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION


LARADA SCIENCES, INC.                        )
                                             )
               Plaintiff,                    )
                                             )          Case No. 3:18-cv-00320-RJC-DSC
vs.                                          )
                                             )
PEDIATRIC HAIR SOLUTIONS                     )
CORPORATION and FLOSONIX                     )
VENTURES, LLC                                )
                                             )
               Defendants.                   )
                                             )

                             STIPULATED PROTECTIVE ORDER

       Pursuant to Rule 26(c) of the Federal Rules of Civil Procedure, as well as all applicable

Local Rules and this Court’s Orders, and for good cause, IT IS HEREBY ORDERED THAT:

1.     Scope of Protection

       This Protective Order shall govern any record of information produced in this action and

designated pursuant to this Protective Order, including all designated deposition testimony, all

designated testimony taken at a hearing or other proceeding, all designated deposition exhibits,

interrogatory answers, admissions, documents and other discovery materials, whether produced

informally or in response to interrogatories, requests for admissions, requests for production of

documents or other formal methods of discovery.

       This Protective Order shall also govern any designated record of information produced in

this action pursuant to required disclosures under any federal procedural rule or Local Rule of the

Court and any supplementary disclosures thereto.

       This Protective Order shall apply to the parties and to any nonparty from whom discovery

may be sought who desires the protection of this Protective Order.



      Case 3:18-cv-00320-KDB-DSC Document 31 Filed 05/09/19 Page 1 of 27
       Non-parties may challenge the confidentiality of the protected information by filing a

motion to intervene and a motion to de-designate.

2.     Definitions

              (a)     The term PROTECTED INFORMATION shall mean confidential or

       proprietary technical, scientific, financial, business, health, or medical information

       designated as such by the producing party.

              (b)     The term CONFIDENTIAL SOURCE CODE—ATTORNEYS EYES

       ONLY shall mean PROTECTED INFORMATION that constitutes or contains non-public

       Source Code information so designated by the producing party.

                      (1)    “Source Code” shall mean source code and object code (i.e.,

              computer instructions and data definitions expressed in a form suitable for input to

              an assembler, compiler, or other translator). For avoidance of doubt, this includes

              source files, make files, intermediate output files, executable files, header files,

              resource files, library files, module definition files, map files, object files, linker

              files, browse info files, and debug files.

              (c)     The term CONFIDENTIAL INFORMATION—ATTORNEYS EYES

       ONLY, shall mean PROTECTED INFORMATION that is so designated by the producing

       party. The designation CONFIDENTIAL—ATTORNEYS EYES ONLY may be used

       only for the following types of past, current, or future PROTECTED INFORMATION:

       (1) sensitive technical information, including current research, development and

       manufacturing information and patent prosecution information, (2) sensitive business

       information, including highly sensitive financial or marketing information and the identity

       of suppliers, distributors and potential or actual customers, (3) competitive technical




     Case 3:18-cv-00320-KDB-DSC Document 31 Filed 05/09/19 Page 2 of 27
 information, including technical analyses or comparisons of competitor’s products, (4)

 competitive business information, including non-public financial or marketing analyses or

 comparisons of competitor’s products and strategic product planning, or (5) any other

 PROTECTED INFORMATION the disclosure of which to non-qualified people subject to

 this Protective Order the producing party reasonably and in good faith believes would

 likely cause harm.

        (d)     The term CONFIDENTIAL INFORMATION shall mean all PROTECTED

 INFORMATION that is not designated as "CONFIDENTIAL—ATTORNEYS EYES

 ONLY" information.

        (e)     For entities covered by the Health Insurance Portability and Accountability

 Act of 1996 (“HIPAA”), the term CONFIDENTIAL INFORMATION shall include

 Confidential Health Information. Confidential Health Information shall mean information

 supplied in any form, or any portion thereof, that identifies an individual or subscriber in

 any manner and relates to the past, present, or future care, services, or supplies relating to

 the physical or mental health or condition of such individual or subscriber, the provision

 of health care to such individual or subscriber, or the past, present, or future payment for

 the provision of health care to such individual or subscriber.          Confidential Health

 Information includes claim data, claim forms, grievances, appeals, or other documents or

 records that contain any patient health information required to be kept confidential under

 any state or federal law, including 45 C.F.R. Parts 160 and 164 promulgated pursuant to

 the Health Insurance Portability and Accountability Act of 1996 (see 45 C.F.R. §§ 164.501

 & 160.103), and the following subscriber, patient, or member identifiers:




Case 3:18-cv-00320-KDB-DSC Document 31 Filed 05/09/19 Page 3 of 27
                 (1)names;

                 (2)all geographic subdivisions smaller than a State, including street address,

        city, county, precinct, and zip code;

                 (3)all elements of dates (except year) for dates directly related to an

        individual, including birth date, admission date, discharge date, age, and date of

        death;

                 (4)telephone numbers;

                 (5)fax numbers;

                 (6)electronic mail addresses;

                 (7)Social Security numbers;

                 (8)medical record numbers;

                 (9)health plan beneficiary numbers;

                 (10)account numbers;

                 (11)certificate/license numbers;

                 (12)vehicle identifiers and serial numbers, including license plate numbers;

                 (13)device identifiers and serial numbers;

                 (14)web universal resource locators (“URLs”);

                 (15)internet protocol (“IP”) address numbers;

                 (16)biometric identifiers, including finger and voice prints;

                 (17)full face photographic images and any comparable images; and/or

                 (18)any other unique identifying number, characteristic, or code.

        (f)      The term TECHNICAL ADVISOR shall refer to any person who is not a

 party to this action and/or not presently employed by the receiving party or a company




Case 3:18-cv-00320-KDB-DSC Document 31 Filed 05/09/19 Page 4 of 27
      affiliated through common ownership, who has been designated by the receiving party to

      receive another party’s PROTECTED INFORMATION, including CONFIDENTIAL

      SOURCE CODE—ATTORNEYS EYES ONLY, CONFIDENTIAL INFORMATION—

      ATTORNEYS EYES ONLY, and CONFIDENTIAL INFORMATION. Each party’s

      TECHNICAL ADVISORS shall be limited to such persons as, in the judgment of that

      party’s counsel, are reasonably necessary for development and presentation of that party’s

      case. These persons include outside experts or consultants retained to provide technical or

      other expert services such as expert testimony, or to otherwise assist in trial preparation.

3.    Disclosure Agreements

             (a)     Each receiving party’s TECHNICAL ADVISOR shall sign a disclosure

      agreement in the form attached hereto as Exhibit A (“Disclosure Agreement”). Copies of

      the Disclosure Agreement signed by any person or entity to whom PROTECTED

      INFORMATION is disclosed shall be provided to the other party promptly after execution

      by e-mail transmission. No disclosures shall be made to a TECHNICAL ADVISOR until

      seven days after the executed Disclosure Agreement is served on the other party.

             (b)     Before any PROTECTED INFORMATION is disclosed to outside

      TECHNICAL ADVISORS, the following information must be provided in writing to the

      producing party and received no less than seven days before the intended date of disclosure

      to that outside TECHNICAL ADVISOR: the identity of that outside TECHNICAL

      ADVISOR, business address and/or affiliation and a current curriculum vitae of the

      TECHNICAL ADVISOR, and, if not contained in the TECHNICAL ADVISOR’s

      curriculum vitae, a brief description, including education, present and past employment

      and general areas of expertise of the TECHNICAL ADVISOR. If the producing party




     Case 3:18-cv-00320-KDB-DSC Document 31 Filed 05/09/19 Page 5 of 27
 objects to disclosure of PROTECTED INFORMATION to an outside TECHNICAL

 ADVISOR, the producing party shall within seven days of receipt serve written objections

 identifying the specific basis for the objection, and particularly identifying all information

 to which disclosure is objected. Failure to object within seven days shall authorize the

 disclosure of PROTECTED INFORMATION to the TECHNICAL ADVISOR. As to any

 objections, the parties shall attempt in good faith to promptly resolve any objections

 informally. If the objections cannot be resolved, the party seeking to prevent disclosure of

 the PROTECTED INFORMATION to the TECHNICAL ADVISOR shall move within

 seven days for an Order of the Court preventing the disclosure. The burden of proving that

 the designation is proper shall be upon the producing party. If no such motion is made

 within seven days, disclosure to the TECHNICAL ADVISOR shall be permitted. In the

 event that objections are made and not resolved informally and a motion is filed, disclosure

 of PROTECTED INFORMATION to the TECHNICAL ADVISOR shall not be made

 except by order of the Court.

        (c)     No party shall attempt to depose any TECHNICAL ADVISOR until such

 time as the TECHNICAL ADVISOR is designated by the party engaging the TECHNICAL

 ADVISOR as a testifying expert. Notwithstanding the preceding sentence, any party may

 depose a TECHNICAL ADVISOR as a fact witness provided that the party seeking such

 deposition has a good faith, demonstrable basis independent of the Disclosure Agreement

 or the information provided under subparagraph (a) above that such person possesses facts

 relevant to this action, or facts likely to lead to the discovery of admissible evidence;

 however, such deposition, if it precedes the designation of such person by the engaging

 party as a testifying expert, shall not include any questions regarding the scope or subject




Case 3:18-cv-00320-KDB-DSC Document 31 Filed 05/09/19 Page 6 of 27
      matter of the engagement. In addition, if the engaging party chooses not to designate the

      TECHNICAL ADVISOR as a testifying expert, the non-engaging party shall be barred

      from seeking discovery or trial testimony as to the scope or subject matter of the

      engagement.

4.    Designation of Information

              (a)     Documents and things produced or furnished during the course of this action

      shall be designated as containing CONFIDENTIAL INFORMATION, by placing on each

      page, each document (whether in paper or electronic form), or each thing a legend

      substantially as follows:

                                  CONFIDENTIAL INFORMATION

              (b)     Documents and things produced or furnished during the course of this action

      shall   be    designated    as   containing   information   which       is   CONFIDENTIAL

      INFORMATION—ATTORNEYS EYES ONLY by placing on each page, each document

      (whether in paper or electronic form), or each thing a legend substantially as follows:

               CONFIDENTIAL INFORMATION—ATTORNEYS EYES ONLY

      During discovery, a producing party shall have the option to require that all or batches of

      materials be treated as containing information that is CONFIDENTIAL INFORMATION

      —ATTORNEYS EYES ONLY during inspection and to make its designation as to

      particular documents and things at the time copies of documents and things are furnished.

              (c)     Documents and things produced or furnished during the course of this action

      shall be designated as containing information that is CONFIDENTIAL SOURCE CODE—

      ATTORNEYS EYES ONLY, by placing on each page, each document (whether in paper

      or electronic form), or each thing a legend substantially as follows:




     Case 3:18-cv-00320-KDB-DSC Document 31 Filed 05/09/19 Page 7 of 27
          CONFIDENTIAL SOURCE CODE—ATTORNEYS EYES ONLY

        (d)     A party may designate information disclosed at a deposition as

 CONFIDENTIAL           INFORMATION,            CONFIDENTIAL           INFORMATION—

 ATTORNEYS EYES ONLY, or CONFIDENTIAL SOURCE CODE—ATTORNEYS

 EYES ONLY by requesting the reporter to so designate the transcript at the time of the

 deposition.

        (e)     A producing party shall designate its discovery responses, responses to

 requests for admission, briefs, memoranda, and all other papers sent to the court or to

 opposing counsel as containing CONFIDENTIAL INFORMATION, CONFIDENTIAL

 INFORMATION—ATTORNEYS EYES ONLY, or CONFIDENTIAL SOURCE

 CODE—ATTORNEYS EYES ONLY when such papers are served or sent.

        (f)     A party shall designate information disclosed at a hearing or trial as

 CONFIDENTIAL           INFORMATION,            CONFIDENTIAL           INFORMATION—

 ATTORNEYS EYES ONLY, or CONFIDENTIAL SOURCE CODE—ATTORNEYS

 EYES ONLY by requesting the court, at the time the information is proffered or adduced,

 to receive the information only in the presence of those persons designated to receive such

 information and court personnel, and to designate the transcript appropriately.

        (g)     The parties will use reasonable care to avoid designating any documents or

 information as CONFIDENTIAL INFORMATION, CONFIDENTIAL INFORMATION

 —ATTORNEYS EYES ONLY, or CONFIDENTIAL SOURCE CODE—ATTORNEYS

 EYES ONLY that is not entitled to such designation or which is generally available to the

 public. The parties shall designate only that part of a document or deposition that is

 CONFIDENTIAL           INFORMATION,            CONFIDENTIAL           INFORMATION—




Case 3:18-cv-00320-KDB-DSC Document 31 Filed 05/09/19 Page 8 of 27
       ATTORNEYS EYES ONLY, or CONFIDENTIAL SOURCE CODE—ATTORNEYS

       EYES ONLY, rather than the entire document or deposition. For example, if a party claims

       that a document contains pricing information that is CONFIDENTIAL—ATTORNEYS

       EYES ONLY, the party will designate only that part of the document setting forth the

       specific pricing information as CONFIDENTIAL—ATTORNEYS EYES ONLY, rather

       than the entire document.

               (h)      In multi-party cases, Plaintiffs and/or Defendants shall further be able to

       designate documents as CONFIDENTIAL INFORMATION—NOT TO BE DISCLOSED

       TO OTHER PLAINTIFFS or CONFIDENTIAL INFORMATION—NOT TO BE

       DISCLOSED TO OTHER DEFENDANTS for documents that shall not be disclosed to

       other parties.    The party producing documents or other materials that contain any

       information that is designated CONFIDENTIAL INFORMATION—NOT TO BE

       DISCLOSED TO OTHER PLAINTIFFS or CONFIDENTIAL INFORMATION—NOT

       TO BE DISCLOSED TO OTHER DEFENDANTS shall, at the time of production, notify

       the receiving party that certain materials have been so designated.

5.     Disclosure and Use of materials designated CONFIDENTIAL INFORMATION,
       CONFIDENTIAL INFORMATION—ATTORNEYS EYES ONLY, or
       CONFIDENTIAL SOURCE CODE—ATTORNEYS EYES ONLY

       Information      that   has   been    designated    CONFIDENTIAL         INFORMATION,

CONFIDENTIAL INFORMATION—ATTORNEYS EYES ONLY, or CONFIDENTIAL

SOURCE CODE—ATTORNEYS EYES ONLY shall be disclosed by the receiving party only to

Qualified Recipients. All Qualified Recipients shall (i) hold such information received from the

disclosing party in confidence, (ii) use such information only for purposes of this action and for

no other action, (iii) shall not use such information for any business or other commercial purpose,




      Case 3:18-cv-00320-KDB-DSC Document 31 Filed 05/09/19 Page 9 of 27
or for filing or prosecuting any patent application (of any type) or patent reissue or reexamination

request, and (iv) shall not disclose such information to any person, except as hereinafter provided.

All information that has been designated CONFIDENTIAL INFORMATION, CONFIDENTIAL

INFORMATION—ATTORNEYS EYES ONLY, or CONFIDENTIAL SOURCE CODE—

ATTORNEYS EYES ONLY shall be carefully maintained so as to preclude access by persons

who are not qualified to receive such information under the terms of this Order.

       In multi-party cases, documents designated as CONFIDENTIAL INFORMATION—NOT

TO BE DISCLOSED TO OTHER PLAINTIFFS or CONFIDENTIAL INFORMATION—NOT

TO BE DISCLOSED TO OTHER DEFENDANTS shall not be disclosed to other plaintiffs and/or

defendants.

6.     Qualified Recipients

       For purposes of this Order, “Qualified Recipient” means

               (a)For materials designated CONFIDENTIAL SOURCE CODE—ATTORNEYS

       EYES ONLY:

                       (1)    Outside counsel of record for the parties in this action, and the

               partners, associates, secretaries, paralegal assistants, and employees of such

               counsel to the extent reasonably necessary to render professional services in the

               action, outside copying services, document management services, and graphic

               services;

                       (2)    Court officials involved in this action (including court reporters,

               persons operating video recording equipment at depositions, and any special master

               appointed by the Court);




     Case 3:18-cv-00320-KDB-DSC Document 31 Filed 05/09/19 Page 10 of 27
                    (3)     Personnel at document duplication, coding imaging, or scanning

             service establishments retained by, but not regularly employed by, outside litigation

             counsel as necessarily incident to the litigation; and

                    (4)     Outside TECHNICAL ADVISORS retained to provide technical or

             other expert services, subject to the requirements in Paragraph 3 above. However,

             such   experts may only review           CONFIDENTIAL         SOURCE       CODE—

             ATTORNEYS EYES ONLY after being expressly identified to the opposing party

             as seeking access to CONFIDENTIAL SOURCE CODE—ATTORNEYS EYES

             ONLY.

     (b)     For materials designated CONFIDENTIAL INFORMATION—ATTORNEYS

EYES ONLY:

                    (1)     Outside counsel of record for the parties in this action, and the

             partners, associates, secretaries, paralegal assistants, and employees of such

             counsel to the extent reasonably necessary to render professional services in the

             action, outside copying services, document management services, and graphic

             services;

                    (2)     Court officials involved in this action (including court reporters,

             persons operating video recording equipment at depositions, and any special master

             appointed by the Court);

                    (3)     Any person designated by the Court in the interest of justice, upon

             such terms as the Court may deem proper;

                    (4)     Any outside TECHNICAL ADVISOR employed by the outside

             counsel of record, subject to the requirements in Paragraph 3 above; and




   Case 3:18-cv-00320-KDB-DSC Document 31 Filed 05/09/19 Page 11 of 27
                       (5)     Any designated arbitrator or mediator who is assigned to hear this

               matter, or who has been selected by the parties, and his or her staff, provided that

               such individuals agree in writing, pursuant to the Disclosure Agreement, to be

               bound by the terms of this Order.

       (c)     For materials designated CONFIDENTIAL INFORMATION:

                       (1)     Those persons listed in paragraph 6(a) or 6(b);

                       (2)     In-house counsel for a party to this action who are acting in a legal

               capacity and who are actively engaged in the conduct of this action, and the

               secretary and paralegal assistants of such counsel to the extent reasonably

               necessary;

                       (3)     The insurer of a party to this litigation, and employees of such an

               insurer to the extent reasonably necessary to assist the party’s counsel in providing

               the insurer an opportunity to investigate and evaluate the claim for purposes of

               determining coverage and for settlement purposes; and

                       (4)     Representatives, officers, or employees of a party as necessary to

               assist outside counsel with this litigation.

       (d)     For materials designated CONFIDENTIAL SOURCE CODE—ATTORNEYS

EYES ONLY, CONFIDENTIAL INFORMATION—ATTORNEYS EYES ONLY, or

CONFIDENTIAL INFORMATION: any witness during the course of discovery, so long as each

designated document to be disclosed states, on its face, that the witness to whom it will be disclosed

was either an author, recipient, or otherwise involved in the creation of the document. Where this

is not the case, the party seeking disclosure may nonetheless disclose the designated document to

the witness, provided that: (i) the party seeking disclosure has a reasonable basis for believing that




     Case 3:18-cv-00320-KDB-DSC Document 31 Filed 05/09/19 Page 12 of 27
the witness had previously received or reviewed the document, (ii) the party seeking disclosure

provides advance notice to the party that produced the document, and (iii) the party that produced

the document does not inform the party seeking disclosure that the witness had not previously

received or reviewed the document in question. Nothing herein shall prevent disclosure at a

deposition of materials designated CONFIDENTIAL SOURCE CODE—ATTORNEYS EYES

ONLY,      CONFIDENTIAL            INFORMATION—ATTORNEYS                   EYES       ONLY,       or

CONFIDENTIAL INFORMATION to the officers, directors, and managerial level employees of

the party producing such designated materials, or to any employee of such party who has access

to such designated materials in the ordinary course of such employee’s employment.

7.     Use of Protected Information

               (a)      In the event that any receiving party’s briefs, memoranda, discovery

       requests, requests for admission, or other papers of any kind that are served or filed include

       another       party’s   materials    designated    CONFIDENTIAL            INFORMATION,

       CONFIDENTIAL INFORMATION—ATTORNEYS EYES ONLY, or CONFIDENTIAL

       SOURCE CODE—ATTORNEYS EYES ONLY, the papers must be appropriately

       designated pursuant to Paragraph 4 and filed under seal in accordance with W.D.N.C.

       LCvR 6.1.

               (b)      All documents, including attorney notes and abstracts, that contain another

       party’s materials designated CONFIDENTIAL INFORMATION, CONFIDENTIAL

       INFORMATION—ATTORNEYS EYES ONLY, or CONFIDENTIAL SOURCE

       CODE—ATTORNEYS EYES ONLY, shall be handled as if they were designated

       pursuant to Paragraph 4.




     Case 3:18-cv-00320-KDB-DSC Document 31 Filed 05/09/19 Page 13 of 27
        (c)     Documents, papers, and transcripts that are filed with the Court and contain

 any   other   party’s   materials    designated    CONFIDENTIAL          INFORMATION,

 CONFIDENTIAL INFORMATION—ATTORNEYS EYES ONLY, or CONFIDENTIAL

 SOURCE CODE—ATTORNEYS EYES ONLY shall be filed in sealed envelopes and

 under seal in accordance with W.D.N.C. LCvR 6.1.

        (d)     To the extent that documents are shared by a producing party and/or

 reviewed by a receiving party prior to formal production in this case, any knowledge

 learned during the review process will be treated by the receiving party as

 CONFIDENTIAL INFORMATION—ATTORNEYS EYES ONLY until such time as the

 documents have been produced, at which time any stamped classification will control. No

 photograph or any other means of duplication, including but not limited to electronic

 means, of materials provided for review prior to production is permitted before the

 documents are produced with the appropriate stamped classification.

        (e)     In the event that any question is asked at a deposition with respect to which

 a party asserts that the answer requires the disclosure of CONFIDENTIAL

 INFORMATION, CONFIDENTIAL INFORMATION—ATTORNEYS EYES ONLY, or

 CONFIDENTIAL SOURCE CODE—ATTORNEYS EYES ONLY, such question shall

 nonetheless be answered by the witness fully and completely. Prior to answering, however,

 all persons present shall be advised of this Order by the party making the confidentiality

 assertion and, in the case of information designated as CONFIDENTIAL INFORMATION

 –ATTORNEYS EYES ONLY or CONFIDENTIAL SOURCE CODE—ATTORNEYS

 EYES ONLY, at the request of such designating party all persons who are not allowed to




Case 3:18-cv-00320-KDB-DSC Document 31 Filed 05/09/19 Page 14 of 27
      obtain such information pursuant to this Order, other than the witness, shall leave the room

      during the time in which this information is disclosed or discussed.

             (f)     Nothing in this Protective Order shall bar or otherwise restrict outside

      counsel from rendering advice to his or her client with respect to this action and, in the

      course thereof, from relying in a general way upon an examination of materials designated

      CONFIDENTIAL             INFORMATION,          CONFIDENTIAL            INFORMATION—

      ATTORNEYS EYES ONLY, or CONFIDENTIAL SOURCE CODE—ATTORNEYS

      EYES ONLY, provided, however, that in rendering such advice and in otherwise

      communicating with their client, such counsel shall not disclose the specific contents of

      any   materials      designated   CONFIDENTIAL        INFORMATION,CONFIDENTIAL

      INFORMATION—ATTORNEYS EYES ONLY or CONFIDENTIAL SOURCE

      CODE—ATTORNEYS EYES ONLY.

8.    Use of Protected Information designated CONFIDENTIAL SOURCE CODE—
      ATTORNEYS EYES ONLY

             1.      For Protected Information designated CONFIDENTIAL SOURCE

      CODE—ATTORNEYS EYES ONLY, the following additional protections apply:

                     (a)      Access to a Party’s Source Code shall be provided only on “stand-

             alone” computer(s) (that is, the computer may not be linked to any network,

             including a local area network (“LAN”), an intranet or the Internet). The stand-

             alone computer(s) may be connected to (i) a printer, or (ii) a device capable of

             temporarily storing electronic copies solely for the limited purposes permitted

             pursuant to paragraphs 10 (h and k) below. Additionally, except as provided in

             paragraph 10(k) below, the stand-alone computer(s) may only be located at the

             offices of the producing Party’s outside counsel;




     Case 3:18-cv-00320-KDB-DSC Document 31 Filed 05/09/19 Page 15 of 27
              (b)     The receiving Party shall make reasonable efforts to restrict its

       requests for such access to the stand-along computer(s) to normal business hours,

       which for purposes of this paragraph shall be 8:00 a.m. through 6:00 p.m.

       However, upon reasonable notice from the receiving party, the producing Party

       shall make reasonable efforts to accommodate the receiving Party’s request for

       access to the stand-alone computer(s) outside of normal business hours. The Parties

       agree to cooperate in good faith such that maintaining the producing Party’s Source

       Code at the offices of its outside counsel shall not unreasonably hinder the

       receiving Party’s ability to efficiently and effectively conduct the prosecution or

       defense of this Action;

              (c)     The producing Party shall provide the receiving Party with

       information explaining how to start, log on to, and operate the stand-alone

       computer(s) in order to access the produced Source Code on the stand-alone

       computer(s);

              (d)     The producing Party will produce Source Code in computer

       searchable format on the stand-alone computer(s) as described above;

              (e)     Access to Protected Information designated CONFIDENTIAL

       SOURCE CODE—ATTORNEYS EYES ONLY shall be limited to outside

       counsel and up to three TECHNICAL ADVISORS (i.e., not existing employees

       or affiliates of a Party or an affiliate of a Party) retained for the purpose of this

       litigation and approved to access such Protected Information pursuant to paragraph

       5(e) above. A receiving Party may include excerpts of Source Code in a pleading,

       exhibit, expert report, discovery document, deposition transcript, other Court




Case 3:18-cv-00320-KDB-DSC Document 31 Filed 05/09/19 Page 16 of 27
       document, provided that the Source Code Documents are appropriately marked

       under this Order, restricted to those who are entitled to have access to them as

       specified herein, and, if filed with the Court, filed under seal in accordance with

       the Court’s Rules, procedures and Orders;

              (f)     To the extent portions of Source Code are quoted in a Source

       Code Document, either (1) the entire Source Code Document will be stamped and

       treated as CONFIDENTIAL SOURCE CODE—ATTORNEYS EYES ONLY or

       (2) those pages containing quoted Source Code will be separately stamped and

       treated as CONFIDENTIAL SOURCE CODE—ATTORNEYS EYES ONLY;

              (g)     Except as set forth in paragraph 10(k) below, no electronic copies

       of Source Code shall be made without prior written consent of the producing Party,

       except as necessary to create documents which, pursuant to the Court’s rules,

       procedures and order, must be filed or served electronically;

              (h)     The receiving Party shall be permitted to make a reasonable number

       of printouts and photocopies of Source Code, all of which shall be designated and

       clearly labeled “CONFIDENTIAL SOURCE CODE—ATTORNEYS EYES

       ONLY,” and the receiving Party shall maintain a log of all such files that are

       printed or photocopied;

              (i)     Should such printouts or photocopies be transferred back to

       electronic media, such media shall be labeled “CONFIDENTIAL SOURCE

       CODE—ATTORNEYS EYES ONLY” and shall continue to be treated as such;

              (j)     If the receiving Party’s outside counsel, consultants, or experts

       obtain printouts or photocopies of Source Code, the receiving Party shall ensure




Case 3:18-cv-00320-KDB-DSC Document 31 Filed 05/09/19 Page 17 of 27
             that such outside counsel, or TECHNICAL ADVISORS keep the printouts or

             photocopies in a secured locked area in the offices of such outside counsel,

             consultants, or expert. The receiving Party may also temporarily keep the printouts

             or photocopies at: (i) the Court for any proceedings(s) relating to the Source Code,

             for the dates associated with the proceeding(s); (ii) the sites where any

             deposition(s) relating to the Source Code are taken, for the dates associated with

             the deposition(s); and (iii) any intermediate location reasonably necessary to

             transport the printouts or photocopies (e.g., a hotel prior to a Court proceeding or

             deposition); and

                     (k)     A producing Party’s Source Code may only be transported by the

             receiving Party at the direction of a person authorized under paragraph 10(e) above

             to another person authorized under paragraph 10(e) above, on paper or removable

             electronic media (e.g., a DVD, CD-ROM, or flash memory “stick”) via hand carry,

             Federal Express or other similarly reliable courier.        Source Code may not be

             transported or transmitted electronically over a network of any kind, including a

             LAN, an intranet, or the Internet.         Source Code may only be transported

             electronically for the purpose of Court proceeding(s) or deposition(s) as set forth in

             paragraph 10(j) above and is at all times subject to the transport restrictions set forth

             herein. But, for those purposes only, the Source Codes may be loaded onto a stand-

             alone computer.

9.    Inadvertent Failure to Designate

             (a)     In the event that a producing party inadvertently fails to designate any of its

      information pursuant to paragraph 4, it may later designate by notifying the receiving




     Case 3:18-cv-00320-KDB-DSC Document 31 Filed 05/09/19 Page 18 of 27
       parties in writing. The receiving parties shall take reasonable steps to see that the

       information is thereafter treated in accordance with the designation.

              (b)      It shall be understood however, that no person or party shall incur any

       liability hereunder with respect to disclosure that occurred prior to receipt of written notice

       of a belated designation.

              (c)      The parties agree that entering into this Protective Order is without

       prejudice to any party’s rights to propose, request or otherwise move for different

       provisions relating to Source Code production in this litigation.

10.    Challenge to Designation

              (a)      Any receiving party may challenge a producing party’s designation at any

       time. A failure of any party to expressly challenge a claim of confidentiality or any

       document designation shall not constitute a waiver of the right to assert at any subsequent

       time that the same is not in-fact confidential or not an appropriate designation for any

       reason. No party shall be obligated to challenge the propriety of any designation when

       made, and failure to do so shall not preclude a subsequent challenge to the propriety of

       such designation.

              (b)      Any receiving party may disagree with the designation of any information

       received     from   the     producing   party   as   CONFIDENTIAL          INFORMATION,

       CONFIDENTIAL INFORMATION—ATTORNEYS EYES ONLY, or CONFIDENTIAL

       SOURCE CODE—ATTORNEYS EYES ONLY. In that case, any receiving party desiring

       to disclose or to permit inspection of the same otherwise than is permitted in this Order,

       may request the producing party in writing to change the designation of a document or

       documents, stating with particularity the reasons for that request, and specifying the




      Case 3:18-cv-00320-KDB-DSC Document 31 Filed 05/09/19 Page 19 of 27
 category to which the challenged document(s) should be de-designated. The producing

 party shall then have seven days from the date of service of the request to:

                (1)     advise the receiving parties whether or not it persists in such

        designation; and

                (2)     if it persists in the designation, to explain the reason for the

        particular designation and to state its intent to seek a protective order or any other

        order to maintain the designation.

        (c)     If no response is made within seven days after service of the request under

 subparagraph (b), the information will be de-designated to the category requested by the

 receiving party. If, however, the request under subparagraph (b) above is responded to

 under subparagraph (b)(i) and (ii) within the seven day period, the producing party may

 then move the Court for a protective order or any other order to maintain the designation,

 in which case the producing party’s designation shall remain in effect until the issue has

 been resolved by the Court (or to such extent as the parties may agree). If no such motion

 is made within seven days after the statement to seek an order under subparagraph (b)(ii),

 the information will be de-designated to the category requested by the receiving party.

        (d)     With respect to requests and applications to remove or change a designation,

 information shall not be considered confidential or proprietary to the producing party if:

                (1)     the information in question has become available to the public

        through no violation of this Order; or

                (2)     the information was known to any receiving party prior to its receipt

        from the producing party; or




Case 3:18-cv-00320-KDB-DSC Document 31 Filed 05/09/19 Page 20 of 27
                       (3)     the information was received by any receiving party without

               restrictions on disclosure from a third party having the right to make such a

               disclosure.

11.    Inadvertent Disclosure of Designated Information

       In the event of an inadvertent disclosure of another party’s CONFIDENTIAL

INFORMATION, CONFIDENTIAL INFORMATION—ATTORNEYS EYES ONLY or

CONFIDENTIAL SOURCE CODE—ATTORNEYS EYES ONLY to a non-Qualified Recipient,

the party making the inadvertent disclosure shall promptly upon learning of the disclosure: (i)

notify the person to whom the disclosure was made that it contains CONFIDENTIAL

INFORMATION, CONFIDENTIAL INFORMATION—ATTORNEYS EYES ONLY or

CONFIDENTIAL SOURCE CODE—ATTORNEYS EYES ONLY subject to this Order; (ii)

make all reasonable efforts to preclude dissemination or use of the CONFIDENTIAL

INFORMATION, CONFIDENTIAL INFORMATION—ATTORNEYS EYES ONLY or

CONFIDENTIAL SOURCE CODE—ATTORNEYS EYES ONLY by the person to whom

disclosure was inadvertently made including, but not limited to, obtaining all copies of such

materials from the non-Qualified Recipient; and (iii) notify the producing party of the identity of

the person to whom the disclosure was made, the circumstances surrounding the disclosure, and

the steps taken to ensure against the dissemination or use of the information.

12.    Inadvertent Disclosure of Privileged Information

       The parties hereto also acknowledge that regardless of the producing party’s diligence an

inadvertent production of attorney-client privileged or attorney work product materials may occur.

In accordance with Fed. R. Civ. P. 26(b)(5) and Fed. R. Evid. 502, the parties therefore agree that

if a party through inadvertence produces or provides discovery that it believes is subject to a claim




      Case 3:18-cv-00320-KDB-DSC Document 31 Filed 05/09/19 Page 21 of 27
of attorney-client privilege or attorney work product, the producing party may give written notice

to the receiving party that the document or thing is subject to a claim of attorney-client privilege

or attorney work product and request that the document or thing be returned to the producing party.

The receiving party shall return to the producing party such document or thing. Return of the

document or thing shall not constitute an admission or concession, or permit any inference, that

the returned document or thing is, in fact, properly subject to a claim of attorney-client privilege

or attorney work product, nor shall it foreclose any party from moving the Court pursuant to Fed.

R. Civ. P. 26(b)(5) and Fed. R. Evid. 502 for an Order that such document or thing has been

improperly designated or should be produced.

13.    Limitation

       This Order shall be without prejudice to any party’s right to assert at any time that any

particular information or document is or is not subject to discovery, production or admissibility on

the grounds other than confidentiality.

14.    Conclusion of Action

               (a)     At the conclusion of this action, including through all appeals, each party or

       other person subject to the terms hereof shall be under an obligation to destroy or return to

       the producing party all materials and documents containing CONFIDENTIAL

       INFORMATION, CONFIDENTIAL INFORMATION—ATTORNEYS EYES ONLY or

       CONFIDENTIAL SOURCE CODE—ATTORNEYS EYES ONLY and to certify to the

       producing party such destruction or return. Such return or destruction shall not relieve said

       parties or persons from any of the continuing obligations imposed upon them by this Order.

               (b)     After this action, trial counsel for each party may retain one archive copy of

       all documents and discovery material even if they contain or reflect another party’s




      Case 3:18-cv-00320-KDB-DSC Document 31 Filed 05/09/19 Page 22 of 27
       materials     designated     CONFIDENTIAL          INFORMATION,           CONFIDENTIAL

       INFORMATION—ATTORNEYS EYES ONLY or CONFIDENTIAL SOURCE

       CODE—ATTORNEYS EYES ONLY. Trial counsel’s archive copy shall remain subject

       to all obligations of this Order.

               (c)     The provisions of this paragraph shall not be binding on the United States,

       any insurance company, or any other party to the extent that such provisions conflict with

       applicable Federal or State law. The Department of Justice, any insurance company, or

       any other party shall notify the producing party in writing of any such conflict it identifies

       in connection with a particular matter so that such matter can be resolved either by the

       parties or by the Court.

15.    Production by Third Parties Pursuant to Subpoena

       Any third party producing documents or things or giving testimony in this action pursuant

to a subpoena, notice or request may designate said documents, things, or testimony as

CONFIDENTIAL INFORMATION or CONFIDENTIAL INFORMATION—ATTORNEYS

EYES ONLY, in which case the parties to this agreement shall treat such designated materials

according to the terms of this Order.

16.    Compulsory Disclosure to Third Parties

       If any receiving party is subpoenaed in another action or proceeding or served with a

document or testimony demand or a court order, and such subpoena or demand or court order seeks

CONFIDENTIAL         INFORMATION,          CONFIDENTIAL         INFORMATION—ATTORNEYS

EYES ONLY or CONFIDENTIAL SOURCE CODE—ATTORNEYS EYES ONLY of a

producing party, the receiving party shall give prompt written notice to counsel for the producing

party and allow the producing party an opportunity to oppose such subpoena or demand or court




      Case 3:18-cv-00320-KDB-DSC Document 31 Filed 05/09/19 Page 23 of 27
order prior to the deadline for complying with the subpoena or demand or court order. No

compulsory disclosure to third parties of information or material exchanged under this Order shall

be deemed a waiver of any claim of confidentiality, except as expressly found by a court or judicial

authority of competent jurisdiction.

17.    Jurisdiction to Enforce Protective Order

       After the termination of this action, the Court will continue to have jurisdiction to enforce

this Order.

18.    Modification of Protective Order

       This Order is without prejudice to the right of any person or entity to seek a modification

of this Order at any time either through stipulation or order of the Court.

19.    Confidentiality of Party’s Own Documents

       Nothing herein shall affect the right of the designating party to disclose to its officers,

directors, employees, attorneys, consultants or experts, or to any other person, its own information.

Such disclosure shall not waive the protections of this Protective Order and shall not entitle other

parties or their attorneys to disclose such information in violation of it, unless by such disclosure

of the designating party the information becomes public knowledge. Similarly, the Protective

Order shall not preclude a party from showing its own information, including its own information

that is filed under seal by a party, to its officers, directors, employees, attorneys, consultants or

experts, or to any other person.
                                       Signed: May 9, 2019
       SO ORDERED.




      Case 3:18-cv-00320-KDB-DSC Document 31 Filed 05/09/19 Page 24 of 27
       The parties, through their undersigned attorneys of record, hereby consent to the entry of

this Stipulated Protective Order.

Date: February 27, 2019

/s/ Phoebe Norton Coddington                     /s/ Brian L. Church
Phoebe Norton Coddington                         Brian L. Church
N.C. Bar No. 35218                               N.C. Bar No. 39581
Scott S. Addison                                 Lucas A. Anderson
N.C. Bar No. 35117                               N.C. Bar No. 50560
Lincoln Derr PLLC                                Robinson, Bradshaw, and Hinson, P.A.
4350 Congress Street, Suite 575                  101 N. Tryon Street, Suite 1900
Charlotte, North Carolina 28209                  Charlotte, North Carolina 28246
Telephone: 704.496.4500                          Telephone: 704.377.2536
Facsimile: 866.393.6043                          bchurch@robinsonbradshaw.com
phoebe.coddington@lincolnderr.com                landerson@robinsonbradshaw.com
scott.addison@lincoldnerr.com

/s/ D. Alan White                                /s/ Andrew G. Strickland
Richard W. Miller (pro hac vice)                 William B. Dyer III (pro hac vice)
D. Alan White (pro hac vice)                     Andrew G. Strickland (pro hac vice)
Ballard Spahr LLP                                Ryan Gentes (pro hac vice)
999 Peachtree Street NE, Suite 1000              Lee & Hayes, PLLC
Atlanta, GA 30309                                1175 Peachtree Street NE
Telephone: 678.420.9300                          100 Colony Square, Suite 2000
Facsimile: 678.420.9301                          Atlanta, GA 30361
millerrw@ballardspahr.com                        Telephone: 404.815.1900
whiteda@ballardspahr.com                         Facsimile: 404.815.1902
                                                 bill.dyer@leehayes.com
Attorneys for                                    andrew.strickland@leehayes.com
Plaintiff Larada Sciences, Inc.                  ryan.gentes@leehayes.com

                                                 Attorneys for Defendants
                                                 Pediatric Hair Solutions Corporation and
                                                 FloSonix Ventures, Inc.




     Case 3:18-cv-00320-KDB-DSC Document 31 Filed 05/09/19 Page 25 of 27
                   EXHIBIT A TO STIPULATED PROTECTIVE ORDER


                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION


LARADA SCIENCES, INC.                         )
                                              )
               Plaintiff,                     )
                                              )          Case No. 3:18-cv-00320-RJC-DSC
Vs.                                           )
                                              )
PEDIATRIC HAIR SOLUTIONS                      )
CORPORATION and FLOSONIX                      )
VENTURES, LLC                                 )
                                              )
               Defendants.                    )
                                              )


                                 DISCLOSURE AGREEMENT


       I, __________________, am employed by ______________________. In connection

with this action, I am:

_______        a director, officer or employee of _________________________ who is directly

               assisting in this action;

_______        have been retained to furnish technical or other expert services or to give

               testimony (a "TECHNICAL ADVISOR");

______         Other Qualified Recipient (as defined in the Protective Order)

               (Describe:______________________________________________).

               I have read, understand and agree to comply with and be bound by the terms of the

Protective Order in the matter of ____________________________________, Civil Action No.

_________________, pending in the United States District Court for the Western District of North




      Case 3:18-cv-00320-KDB-DSC Document 31 Filed 05/09/19 Page 26 of 27
Carolina. I further state that the Protective Order entered by the Court, a copy of which has been

given to me and which I have read, prohibits me from using any PROTECTED INFORMATION,

including documents, for any purpose not appropriate or necessary to my participation in this

action or disclosing such documents or information to any person not entitled to receive them

under the terms of the Protective Order. To the extent I have been given access to PROTECTED

INFORMATION, I will not in any way disclose, discuss, or exhibit such information except to

those persons whom I know (a) are authorized under the Protective Order to have access to such

information, and (b) have executed a Disclosure Agreement. I will return, on request, all materials

containing PROTECTED INFORMATION, copies thereof and notes that I have prepared relating

thereto, to counsel for the party with whom I am associated. I agree to be bound by the Protective

Order in every aspect and to be subject to the jurisdiction of the United States District Court for

the Western District of North Carolina for purposes of its enforcement and the enforcement of my

obligations under this Disclosure Agreement. I declare under penalty of perjury that the foregoing

is true and correct.



                                                     _______________________________
                                                     Signed by Recipient

                                                     _______________________________
                                                     Name (printed)

                                                     Date: __________________________




     Case 3:18-cv-00320-KDB-DSC Document 31 Filed 05/09/19 Page 27 of 27
